Exhibit 10.1

 

LOGO [g132819snap1.jpg]

2016 RLHC Executive Officers Bonus Plan

Purpose

RLHC is committed to compensating employees through comprehensive and
competitive pay packages that include base salary, bonus programs, incentive
plans, competitive benefits plans, and reward and recognition programs. These
programs are designed to motivate employees to exceed performance expectations
in support of the company’s business objectives.

The Executive Officers Bonus Plan (“Plan”) provides the opportunity for annual
bonus payments to the contributors who drive the successful attainment of
company goals. The success of the company relies on many factors. Adjusted
EBITDA is the main driver behind this plan, however; our success also depends on
department and individual goals.

Plan Year

January 1, 2016 to December 31, 2016

Eligible Employees; Target Bonus and Maximum Bonus

 

Eligible Employees

   Target Bonus      Maximum Bonus  

Executive Vice President

     50% of Base Salary         100% of Base Salary   

Chief Executive Officer

     75% of Base Salary         150% of Base Salary   

An employee must hold one of the above positions at the beginning of the Plan
Year in order to be eligible to participate in this Plan.

Plan Components

Whether a participant will receive a bonus under the Plan depends on the extent
to which the following goals are achieved:

 

  (1) A company goal based on budgeted Adjusted EBITDA for 2016 (“Budgeted
Adjusted EBITDA”);

 

  (2) A department goal based on RLHC’s 2016 earnings per share; and

 

  (3) An individual goal based on one or more of the following business
criteria: gross operating profit; revenues from group business; RevPar growth;
increase in RevPar index; development of tools to measure guest experience; and
addition of franchised and managed hotels to RLHC’s system of hotels.

The department and individual goals are established by the Compensation
Committee.

Bonus Calculation

For purposes of calculating the bonuses, if any, due under this Plan, the
company goal achievement (“EBITDA Goal Achievement”) will be the fraction
(expressed as a percentage) determined by dividing (i) RLHC’s 2016 Adjusted
EBITDA, as disclosed in the 2016 Form 10-K, by (ii) Budgeted Adjusted EBITDA.
There will be no bonus payout to the participants unless this percentage exceeds
90%.

 

LOGO [g132819snap2.jpg]

© 2016     Page 1



--------------------------------------------------------------------------------

LOGO [g132819snap1.jpg]

 

The EBITDA Goal Achievement percentage will determine the tentative payouts, if
any, to which the participants are entitled, as set forth in or determined from
the following table:

 

     EBITDA
Goal Achievement     Target Multiplier(1)     Tentative
EVP Payout:
% of base salary     Tentative
CEO Payout:
% of base salary  

Maximum

     150 %      200 %      100 %      150 %       140 %      180 %      90 %   
  135 %       130 %      160 %      80 %      120 %       120 %      140 %     
70 %      105 %       110 %      120 %      60 %      90   

Target

     100 %      100 %      50 %      75 %       99 %      85 %      42.5 %     
63.75 %       98 %      70 %      35 %      52.5 %       97 %      55 %     
27.5 %      41.25 %       96 %      40 %      20 %      30 % 

Threshold 2

     95 %      25 %      12.5 %      18.75 %       94 %      20 %      10 %     
15 %       93 %      15 %      7.5 %      11.25 %       92 %      10 %      5 % 
    7.5 %       91 %      5 %      2.5 %      3.75 % 

Threshold 1

     90 %      0 %      0 %      0 % 

 

(1) The Target Multiplier and tentative payout percentages will be linearly
interpolated for EBITDA Goal Achievement percentages that are between two
percentages shown in the table.

If a participant achieves both his department and individual goals, he will be
entitled to a payout (“Full Payout”) equal to the percentage of base salary
determined from the above table for the EBITDA Goal Achievement percentage. If
the participant only achieves one of his department and individual goals, he
will be entitled to 90% of the Full Payout. If the participant achieves neither
his department nor his individual goal, he will be entitled to 80% of the Full
Payout.

Clawback

A participant who receives a bonus under the Plan will be required to repay the
bonus to RLHC to the extent required by (i) any “clawback” or recoupment policy
adopted by RLHC to comply with the requirements of any applicable laws, rules or
regulations, or (ii) any applicable law, rule or regulation that imposes
mandatory recoupment.

Administration

The Director of Compensation and Benefits, SVP HR, and CFO will administer the
Plan.

 

LOGO [g132819snap2.jpg]

© 2016     Page 2



--------------------------------------------------------------------------------

LOGO [g132819snap1.jpg]

 

Calculation, Approval and Payment

As soon as the necessary information is available following the end of the Plan
Year, the SVP, HR and the VP, Accounting will complete the bonus calculations
for each participant and submit them to the CFO for review and approval. Once
approved by the CFO, he will submit the bonus calculations to the Compensation
Committee for final approval. Upon Compensation Committee approval, the CFO will
provide the payment information to the VP, Accounting and SVP, HR for record
keeping, who will in turn submit it to the payroll office for payments. Payments
will be made to participants as soon as administratively possible following the
end of the bonus period. Typically, payments are approved following the February
Board meeting and paid as soon as practical thereafter. Calculations are based
on the base salary of the participant on the last day of the Plan Year.

Effect of Change in Employment Status/Termination

Leaves of Absences: To the extent a participant qualifies for an approved leave
of absence, that participant’s bonus will not be forfeited, but rather will be
prorated. If the leave involves accrued paid leave, the bonus will be
unaffected. If the leave involves unpaid leave, the bonus will be prorated based
upon the actual number of days worked plus any paid leave as a proportion of the
full Plan Year.

Terminations: Bonuses for this Plan are not earned or vested until they are
approved by the Compensation Committee and paid. Any bonuses earned will be
determined and paid on or before March 31, 2017. To encourage continued
employment with RLHC, participants must be employed as of the date of payout in
order to earn a bonus. Therefore, any participant whose employment terminates
prior to the date of payout will not earn, vest in, or receive a bonus.

General Provisions

There is an overriding discretionary analysis of each participant’s eligibility
to receive a bonus. Even though an individual might earn a bonus based on the
terms of this Plan, a bonus can be adjusted down or not paid entirely in the
sole discretion of the Compensation Committee Directors. Instances when this
might occur include overall substandard work performance of the participant,
including, but not limited to the below. For example, if a participant fails to
follow company policy and procedures, exposes the company to legal liability,
exhibits inappropriate behavior, withholds information, or does not adequately
follow through on critical incidents, he or she may be disqualified from
receiving a bonus. Other disqualifiers may include unacceptable performance
against established performance objectives, unacceptable scores on internal
audit processes (e.g., HR, Accounting, Risk Management, Internal Audit, Quality
Assurance), or poor associate or customer satisfaction scores.

Notwithstanding anything to the contrary in this Plan, individual bonus payments
may be deferred, partially paid or withheld in their entirety, at the sole
discretion of the Compensation Committee, in consideration of the overall best
interests of the company. RLHC reserves the right to cancel, change, modify or
interpret any and all provisions of the Plan at any time without notice.
Participation in the Plan does not create any entitlement to continued
employment and does not alter the at-will status of participants. This Plan will
be governed and construed in accordance with the laws of the state of
Washington.

This Plan supersedes all previous plans in existence and any past written or
verbal communication to any participant regarding the terms of any incentive
plan.

 

LOGO [g132819snap2.jpg]

© 2016     Page 3